Citation Nr: 1506159	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-17 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to October 1971.
These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's appeal was last remanded by the Board in September 2014 so that an addendum VA audiological opinion could be obtained.  Such an opinion was obtained in November 2014.  Accordingly, the Board finds that there has been substantial compliance with the directives of the September 2014 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).


FINDINGS OF FACT

1.  Resolving the benefit of the doubt in favor of the Veteran, bilateral hearing loss disability has been found to be causally related to active duty.

2.  Resolving the benefit of the doubt in favor of the Veteran, tinnitus has been found to be causally related to active duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

Competency is a legal concept and threshold question in determining whether lay or medical evidence may be considered.  In other words, competency addresses whether the evidence is admissible, as distinguished from credibility and weight, which is a factual determination going to the probative value of the evidence; that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (2014); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 (2014).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, the Veteran claims that his current hearing loss and tinnitus are related to his period of active service, including in-service noise exposure.

At the Veteran's February 2010 VA audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
 25
30
55
55
LEFT
30
 40
40
55
45

Speech recognition ability using the Maryland CNC test was recorded as 94 percent in the right ear and 100 percent in the left ear.  He was diagnosed as having mild-to-moderate sensorineural hearing loss.  Moreover, the February 2010 audiology examination also noted a current diagnosis of tinnitus.  Accordingly, Shedden element (1) has been demonstrated for both bilateral hearing loss and tinnitus.  

The Veteran's service treatment records are devoid of any complaints of or treatment for symptomatology congruent with hearing loss or tinnitus, and he was not diagnosed with such during his active duty.  The Veteran's DD Form 214 shows that his specialty was as an Apprentice Fire Protection Specialist in the U.S. Air Force.  Since filing his claim in January 2010, the Veteran has contended that he was exposed to in-service acoustic trauma in the form of aircraft noise, and that he has experienced tinnitus since this exposure.  His service treatment records confirm that he served on several Air Force bases during his period of active duty, to include Chanute Air Force Base in Illinois, Lackland Air Force Base in Texas, and Plattsburgh Air Force Base in New York.  Thus, the Veteran's exposure to acoustic trauma in service is conceded as consistent with the circumstances of his service.  38 U.S.C. § 1154(a).  However, the report of his February 2010 VA audiological examination indicated that his tinnitus began sometime between 2000 and 2005, although this is contrary to the Veteran's January 2010 statement that tinnitus began in service.  

A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds that the Veteran is both competent and credible to report what he can perceive through his senses.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  The Board finds that the Veteran's statements regarding his noise exposure, hearing loss, and tinnitus are consistent with the evidence of record.  Accordingly, the Board finds that his statements are credible.  Specifically, the Board finds that the Veteran is competent and credible to report that he experienced in-service noise exposure and that he experienced ringing in his ears during active service.  In light of the above, Shedden element (2) has been demonstrated.  

Concerning Shedden element (3), evidence of a nexus between the Veteran's currently diagnosed hearing loss and tinnitus and his in-service noise exposure, the Board notes that there is a negative nexus opinion of record.  

The February 2010 VA audiologist opined that it was not likely that the Veteran's diagnosed hearing loss and tinnitus were related to his military service.  In support of this conclusion, the audiologist emphasized that the Veteran had an audiometric evaluation at the time of his separation physical which indicated his hearing was well within normal limits at that time.  In addition, the audiologist indicated that there were no complaints of tinnitus in his service treatment records, and that the Veteran stated that he first noticed tinnitus five to ten years ago, many years after discharge from the military.  However, as discussed above, this is contrary to the January 2010 statement in which the Veteran elicited that his tinnitus began in service.  

In its September 2014 Remand, the Board found that the February 2010 VA audiology examination was inadequate because there was no indication that the audiologist considered the Veteran's statements regarding his history of in-service noise exposure.  In addition, the Board emphasized that the absence of in-service evidence of tinnitus or a hearing disability is not always fatal to a service connection claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), and that evidence of a current hearing loss disability and/or tinnitus, and a medically sound basis for attributing that disability to service, may serve as a basis for granting service connection for hearing loss and/or tinnitus, where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, the Board remanded the claims so that an addendum opinion could be obtained.  

Pursuant to the Board's September 2014 Remand instructions, another opinion was obtained in November 2014.  The November 2014 VA audiologist opined that it was less likely than not that the Veteran's hearing loss was related to military service because he exhibited normal hearing bilaterally at separation.  The November 2014 VA audiologist also opined that it was less likely than not that the Veteran's tinnitus was related to military service because the service treatment records were negative for complaints of tinnitus, the Veteran had no acoustic damage from service, and the condition developed between 2000 and 2005, as per the Veteran's statements at the time of his February 2010 examination.  Again, as discussed above, this is contrary to the January 2010 statement in which the Veteran indicated that his tinnitus began in service.  

Again, the Board finds deficiencies in the VA examiner's rationale.  The November 2014 VA audiologist's opinion was virtually identical to the February 2010 VA audiologist's opinion which the Board found to be inadequate at the time of the previous Remand.  

The VA audiologist's opinion improperly relied solely on negative evidence as its bases.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  By declining to afford the proper weight to the Veteran's lay assertions, the examiner rendered opinions that are based on an incomplete history of the case.  In light of the above, the Board finds that the VA opinions are inadequate for the Board to make an informed decision on the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

Although an etiological relationship has not been demonstrated through the foregoing VA examination reports, nor otherwise shown through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the third and final Shedden prong.  Davidson, 581 F.3d at 1316.

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, and the lack of probative evidence to the contrary, that there is adequate evidence that the Veteran's hearing loss and tinnitus symptoms are related to his period of active duty service.  As noted above, the Veteran currently has hearing loss and tinnitus and was exposed to acoustic trauma during service.  The Board finds the Veteran's report of having experienced symptoms since active service to be competent and credible evidence of ongoing disabilities.  

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

In this case, the Board concludes that the evidence, as it now stands, is at least in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are causally related to his in-service acoustic trauma.   In reaching this conclusion, the Board recognizes that the VA examiners opined that the Veteran's hearing loss and tinnitus were less likely than not related to service due to the normal hearing documented at service separation.  However, there is positive evidence relating the Veteran's bilateral hearing loss to his in-service acoustic trauma, to include the Veteran's own competent lay statements.  The Board finds that the Veteran's lay statements are supported by the evidence in the claims file including the Veteran's conceded acoustic trauma during his duties as an Apprentice Fire Protection Specialist in the U.S. Air Force.  Although the Board could remand for another nexus opinion regarding the etiology of the Veteran's claimed disabilities due to the fact that both the February 2010 and November 2014 VA opinions failed to address the credible and competent lay statements concerning in-service hearing loss and tinnitus, the Board finds that the evidence is sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Accordingly, resolving any doubt in favor of the Veteran, the Board will grant service connection for bilateral hearing loss disability and tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


